United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. JOINT FORCES COMMAND,
COMPTROLLER’S DIVISION, Norfolk, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1229
Issued: October 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 15, 2012 appellant filed a timely appeal of the April 18, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has greater than one percent impairment of the left arm.
FACTUAL HISTORY
Appellant, a 31-year-old financial technician, injured his left middle (second) finger in
the performance of duty on February 10, 2010. He was attempting to dislodge paper from a
shredding machine. Appellant underwent surgery on February 16, 2010 which resulted in
1

5 U.S.C. §§ 8101-8193.

amputation through the distal phalanx. OWCP accepted his claim for traumatic amputation other
finger (partial), with complications (left).2 On February 22, 2010 appellant returned to work in a
limited-duty capacity. He resumed his regular duties on April 13, 2010.
On February 23, 2011 appellant filed a claim for a schedule award (Form CA-7).
Appellant’s surgeon, Dr. Nicholas A. Smerlis, a Board-certified orthopedic surgeon with a
subspecialty in hand surgery , provided a February 7, 2011 impairment rating pursuant to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2008). He found that the partial amputation through the
distal phalanx of appellant’s left middle finger represented a seven percent impairment of the
digit or one percent impairment of both the hand and upper extremity. Dr. Smerlis referenced
Figure 15-5, A.M.A., Guides 426 (6th ed. 2008) as support for the seven percent digit
impairment. Additionally, Table 15-12, A.M.A., Guides 421 (6th ed. 2008) was referenced to
convert the impairment of the digit (seven percent) to a hand (one percent) and upper extremity
(one percent) rating.
In a report dated March 31, 2012, Dr. Lawrence A. Manning, the district medical adviser,
concurred with Dr. Smerlis’ impairment rating. He identified February 7, 2011 as the date of
maximum medical improvement, which corresponded to the date of Dr. Smerlis’ impairment
rating.
By decision dated April 18, 2012, OWCP granted a schedule award for one percent
impairment of the left upper extremity. The award covered a period of 3.12 weeks from
February 7 to 28, 2011.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.3 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.4 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (6th ed. 2008).5

2

ICD-9 Code No. 886.1.

3

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1). A total loss of use of a hand corresponds to 244 weeks’ compensation. Id. at § 8107(c)(3). A 100
percent loss of use of the middle (second) finger warrants 30 weeks’ compensation. Id. at § 8107(c)(9).
4

20 C.F.R. § 10.404.

5

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).

2

ANALYSIS
On appeal appellant questions why OWCP awarded him one percent impairment for the
upper extremity when his surgeon also noted one percent impairment of the hand and seven
percent impairment of the left middle finger. While the DMA and Dr. Smerlis identified three
different impairment ratings, the individual ratings for the middle (second) finger, hand and
upper extremity do not represent separate impairments, but are merely different methods of
quantifying the partial amputation of the tip of appellant’s left middle finger. Appellant is not
entitled to a combination of all three ratings. OWCP paid him for the impairment that
represented the greatest number of weeks’ compensation (.01 x 312 weeks).6 Had it paid
appellant for the seven percent impairment of the finger, he would have received only 2.1 weeks’
compensation (.07 x 30 weeks).7 If he had been paid for the one percent impairment of the hand,
he would have received 2.44 weeks’ compensation (.01 x 244 weeks).8
Citing Figure 15-5, A.M.A., Guides 426 (6th ed. 2008), Dr. Smerlis determined that the
approximate six-millimeter amputation of the distal phalanx represented seven percent
impairment of the left middle finger.9 Pursuant to Table 15-12, A.M.A., Guides 421 (6th ed.
2008), a seven percent impairment of a digit corresponds to one percent impairment of the hand
or one percent impairment of the upper extremity. Appellant has not submitted any competent
medical evidence indicating he has greater than one percent impairment of the left upper
extremity.
CONCLUSION
The Board finds that appellant has not established that he has greater than one percent
impairment of the left upper extremity.10

6

See supra note 4.

7

Id.

8

Id.

9

A complete amputation of the distal phalanx to the DIP joint represents 45 percent impairment of the digit. See
Figure 15-5 and Table 15-28, A.M.A., Guides 426, 457 (6th ed. 2008).
10

Appellant may request a schedule award or increased schedule award based on evidence of new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

3

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

